EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Rose on 4/4/22.

The application has been amended as follows: 

1. (Currently Amended) A method for spatially-aware virtual teleconferencing, comprising:
receiving, by a first computing device from a server computing device, an identification of each of a plurality of additional computing devices and an aggregated video stream generated by the server computing device from media streams of each of the plurality of additional computing devices,[one or more media streams generated by a corresponding one or more additional computing devices] and a location within a virtual environment associated with each of the [one or more] plurality of additional computing devices, the first computing device associated with a first location within the virtual environment;
retrieving, by the first computing device directly from each of the plurality of additional computing devices, audio of the corresponding media stream, responsive to receipt of the identification of the additional computing device from the server computing device;
adjusting, by the first computing device, audio characteristics of each of the [one or more] plurality of media streams according to a difference between the first location and the location within the virtual environment associated with the corresponding additional computing device; and
rendering, by the first computing device via one or more output devices, a viewport into the virtual environment from the first location, each of the plurality of media streams at the location within the virtual environment associated with the corresponding additional computing device, and the adjusted audio of the plurality of media streams.

2. (Currently Amended) The method of claim 1, wherein adjusting the audio characteristics of each of the [one or more] plurality of media streams further comprises determining a vector between the first location and the location within the virtual environment associated with the corresponding additional computing device, and applying stereo attenuation according to the determined vector.

3. (Currently Amended) The method of claim 2, wherein adjusting the audio characteristics of each of the [one or more] plurality of media streams further comprises determining that a vector between the first location and a second location associated with a first additional computing device passes through a virtual object, and responsive to the determination, increasing an amount of attenuation for the audio characteristics of the corresponding media stream.

4. (Currently Amended) The method of claim 1, wherein adjusting the audio characteristics of each of the [one or more] plurality of media streams further comprises determining a direction and distance between the first location and the location associated with the corresponding additional computing device, and applying spatial processing to the corresponding audio stream based on the determined direction and distance.

6. (Canceled).

7. (Currently Amended) The method of claim [[6]] 1, wherein the aggregated video stream comprises a series of tapestry images of frames from video streams of the [one or more] plurality of additional computing devices, with each frame at a resolution corresponding to the difference between the first location and the location within the virtual environment associated with the corresponding additional computing device.

8. (Previously Presented) A method for server-side dynamic video aggregation for virtual teleconferencing, comprising:
receiving, by a server device, a media stream from each of a plurality of client devices, each client device associated with a location within a virtual environment, the plurality of client devices comprising at least three client devices;
for each client device of the plurality of client devices:
calculating a distance between a location of the client device within the virtual environment and a location of each other client device within the virtual environment;
assigning a resolution to the media stream of each other client device based on the corresponding calculated distance;
adding a video frame of the media stream of each other client device to a tapestry image at the corresponding assigned resolution; [ and ]
transmitting the tapestry image to the client device, receipt of the tapestry image causing the client device to extract each video frame of the media stream of the other client devices and render the video frame at a location corresponding to the location of the other client device within the virtual environment; and
directing the client device to retrieve audio of the media streams of each other client device directly from each other client device.

13. (Canceled).

14. (Currently Amended) The method of claim 8 [ 13 ], wherein receipt of the audio of the media streams from each other client device and the identification of the location within the virtual environment corresponding to each other client device causes each client device to render audio of the media streams with stereo attenuation based on a distance between the location associated with each corresponding other client device and a location associated with the client device.

15. (Currently Amended) A method for server-side dynamic video aggregation for virtual teleconferencing, comprising:
receiving, by a client device from a server device, a tapestry image comprising a video frame from each of a plurality of additional client devices with a resolution corresponding to a distance between a location associated with the client device within a virtual environment and a location associated with the additional client device;
loading, by the client device, the tapestry image into a graphics buffer; [ and ]
iteratively for each of the video frames in the tapestry image:
identifying the location associated with the corresponding additional client device within the virtual environment, and
rendering, from the graphics buffer, a portion of the tapestry image comprising the video frame at the identified location within the virtual environment;
receiving, by the client device from each of the plurality of additional client devices, an audio stream;
adjusting an audio characteristic of each of the received audio streams based on the location associated with the corresponding additional client device within the virtual environment and the location associated with the client device; and
outputting, by the client device, the adjusted audio streams.


19. (Canceled).

20. (Currently Amended) The method of claim [ 19 ] 15, wherein adjusting the audio characteristic of each of the received audio streams further comprises determining a direction and distance between the location associated with the client device and the location associated with the corresponding additional client device, and applying spatial processing to the corresponding audio stream based on the determined direction and distance.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably teach a system and method operable to populate a virtual space with spatialized client audio and video in the manner claimed such that the audio is spatialized based on distance values among three or more client devices and retrieved from each of the clients for deliver to the remaining clients and wherein video is delivered to a server by each of the client devices and subsequently delivered to each of the clients by the server with the client video placed or otherwise spatialized, etc. within the virtual space at the server and distributed to the clients for display.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL C MCCORD/               Primary Examiner, Art Unit 2654